          Case 1:19-mj-00164-RMM Document 1-1 Filed 06/19/19 Page 1 of 1



                                        STATEMENT OF FACTS

        On Tuesday, June 18, 2019, at approximately 4:45 p.m., members of the Metropolitan Police
Department’s (MPD), Narcotics and Special Investigations Division (NSID), Gun Recovery Unit (GRU),
were in the vicinity of the 1400 Block of Morris Rd SE, Washington, D.C., when they encountered a group
of men who were congregating near several parked cars.

         GRU Officers approached the group and observed a male, later identified as Shahid Randolph (the
“defendant”), sitting on the trunk of one of the parked cars with a satchel hanging around his neck. An
officer asked the defendant “what’s in the bag?” In response, the defendant stood up, got off the trunk,
removed the satchel from around his neck, and stated, “It’s just weed.” The defendant then extended his
arms with the satchel, as if to allow the officer to inspect it. The officer attempted to look inside of the
satchel, but the defendant pulled his arms back and held the satchel—with a tight grip on the satchel—over
his head with both of his hands.

        Due to the defendant’s tight grip on the satchel, the officer could immediately see the outline of a
firearm in the satchel. The officer alerted other officers as to what he had observed and after a brief struggle
with the defendant, officers were able to secure the defendant and the satchel. Inside of the satchel, officers
found a Glock Model 19 firearm, with a serial number of BDLP465, loaded with 29 rounds in the magazine
and none in the chamber, as well as a clear plastic twist containing a white powdery substance (which later
tested positive for the presence of cocaine base). The weight of the cocaine was approximately 1.42 grams.

         During the incident, after the defendant was detained by police, the defendant’s cell phone
continued to ring. Officers allowed the defendant to answer the phone. Officers overheard the defendant
telling the person on the other end of the telephone call that he was being arrest because he was caught with
a gun on him.

       A check of the firearm revealed that the firearm was stolen on July 14, 2017, out of Augusta,
Georgia. There are no firearms manufactured in the District of Columbia.

        A criminal history check of the defendant revealed that in case 2012-CF3-015717, the defendant
was previously convicted of unarmed carjacking, a felony punishable by more than one year’ incarceration,
out of D.C. Superior Court. The defendant was thus unable to legally possess a firearm, ammunition, or a
high-capacity magazine.


                                                            _________________________________
                                                            DETECTIVE KIRK DELPO
                                                            METROPOLITAN POLICE DEPARTMENT

SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF JUNE, 2019.



                                                            ___________________________________
                                                            ROBIN M. MERIWEATHER
                                                            U.S. MAGISTRATE JUDGE
